LEASE AGREEMENT BASIC LEASE PROVISIONS (“Basic Lease Provisions”): ITEM 1: This Lease Agreement ("Lease") is made and entered into as of the 1st day of May, 2017, between Lessor and Lessee herein below named. ITEM 2: Lessor Name: Radler Limited Partnership Address: 5825 North Sam Houston Parkway West, Suite 100 Houston, Texas 77086 Federal Employee ID No.: 76-0624929 Address for payment and notices: Same as above. Lessee Name: iRhythm Technologies, Inc., a Delaware corporation Doing Business as: Not Applicable Address: 5775 North Sam Houston Parkway West, Suite 200 Houston, Texas 77086 Federal Emp. ID No.: 20-8149544 Lessee Address for billings: 650 Townsend Street, Suite 500
